Acknowledgment
The amendment filed on February 24, 2022 responding to the Office Action mailed on November 29, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3, 5, 8-9 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 8-9 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the prior art does not teach the device of claim 1, wherein the part of the substrate of the non-display area comprises a first main portion, a first protrusion disposed on a side of the first main portion, and a second protrusion disposed on another side of the first main portion.
Claim 3, 5 and 8-9 depend upon claim 1 and is allowable on that basis.
Regarding claim 17 the prior art fails to disclose the method of claim 17 comprising forming a light-converging structure on a part of the substrate of the non-display area by a nano-imprint process.
Regarding claim 18 the prior art fails to disclose display device, comprising: a substrate comprising a non-display area, a display area disposed around the non-display area, and a light-converging structure disposed on a part of the substrate of the non-display area; and a functional layer disposed on the substrate and provided with a through-hole corresponding to the non-display wherein the part of the substrate of the non-display area comprises a second main portion and a third protrusion disposed on a side of the second main portion away from the functional layer; and a surface of the second main portion facing the functional layer is flush with a surface of the part of the substrate of the display area facing the functional layer. 
Claims 19-20 depend directly or indirectly on claim 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893